Citation Nr: 1451919	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for sinusitis is remanded to the RO for additional development.


FINDINGS OF FACT

1.  The probative evidence shows that the Veteran's current right shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, is related to his military service.

2.  The probative evidence shows that the Veteran's current left shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, is related to his military service.

3.  The probative evidence shows that the Veteran's current lumbar spine disability, diagnosed as multilevel degenerative disk disease of the lumbar spine, is related to his military service.

4.  In an unappealed rating decision issued in July 1990, the RO denied the Veteran's original claims seeking service connection for right ear hearing loss.

5.  The evidence received since the RO's July 1990 rating decision is new and material, and demonstrates that the Veteran's current right ear hearing loss is related to his military service.

6.  In an unappealed rating decision issued in July 1990, the RO denied the Veteran's original claim seeking service connection for sinusitis.

7.  Evidence received since the RO's July 1990 rating decision is new and material, and combined with VA's duty to assist raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right (major) shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a left (minor) shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a lumbar spine disability, diagnosed as multilevel degenerative disk disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for reopening the claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

6.  The criteria for reopening the claim of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable on each of these issues.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

I.  Service Connection Claims

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for traumatic arthritis, status post bilateral shoulder hemiarthroplasty; and multilevel degenerative disk disease of the lumbar spine.  

The Veteran served in the Unites States Navy from December 1967 to August 1989.  A review of his service personnel records reflects significant time spent serving as a Navy diver. 

In a May 2011 letter, the Veteran's private physician, M.M., M.D., opined that the Veteran's shoulder replacement surgeries were the result of avascular necrosis, secondary to Caisson disease, and that this disorder was related to the Veteran's diving duties while in the United States Navy.

In a July 2011 letter, VA physician, W.H., M.D., opined that the Veteran's osteoarthritis of the shoulders, sensorineural hearing loss, and degenerative changes in the vertebrae of the lumbar spine were the result of injuries caused by Caisson disease during the Veteran's active duty service.  Dr. H. indicated that this opinion was based on a review of the Veteran's military service records, as well as VA Training Letter 07-04.

VA Training Letter 07-04 (July 2007) indicates that repetitive cases of Caisson disease are believed to cause cumulative damage, including hearing loss and dysbaric osteonecrosis, which is a degenerative disease of bone due to death of an area of bone tissue.

VA examinations performed in March 2009 found that the Veteran's bilateral shoulder and lumbar spine disorders were not related to his military service.  Nevertheless the March 2009 VA examiners did not consider the pertinent findings within VA Training Letter 07-04 (July 2007).  Accordingly, the Board assigns limited probative weight to these opinions.  

Therefore, service connection for traumatic arthritis, status post bilateral shoulder hemiarthroplasty; and multilevel degenerative disk disease of the lumbar spine is warranted.  

II.  New and Material Evidence to Reopen a Claim of
Entitlement to Service Connection for Sinusitis

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

i.  Right Ear Hearing Loss

In an unappealed rating decision issued in July 1990, the RO denied the Veteran's original claim seeking service connection for right ear hearing loss.  Specifically, the rating decision determined that there was no current right ear hearing disability for VA purposes shown at that time.  38 C.F.R. § 3.385 (2014).  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Moreover, no additional evidence was received within the appeal period.  38 C.F.R. § 3.156.  In July 2008, the Veteran filed the present claim to reopen the issue of entitlement to service connection for right ear hearing loss.  

Evidence received since the RO's July 1990 rating decision is new and material.  Specifically, a March 2009 VA audiological examination concluded with a diagnosis of bilateral sensorineural hearing loss.  These findings meet the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Under these circumstances, the Board concludes that the Veteran's claim seeking service connection for right ear hearing loss is reopened.  

Based upon a longitudinal review of the record, the Board concludes that the Veteran's current right ear hearing loss disability was incurred during his military service.  The 2009 VA examiner further opined that the Veteran's hearing loss configuration was consistent with acoustic trauma that was not due to his military service.  The examiner came to this conclusion based on the service treatment records showed the Veteran's hearing was within normal limits throughout his military service.  However, in a June 2010 letter, the Veteran's private physician, G.P., M.D., opined that he began treating the Veteran while the Veteran was in service.  Dr. P. noted that the Veteran sustained two severe episodes of barotrauma from diving to both ears.  Dr. P. then concluded that the Veteran's high frequency sensorineural hearing loss was related to his barotrauma and noise induced hearing loss from his military.  Finally, a July 2011 letter from VA physician, W.H., M.D., included an opinion that the Veteran's sensorineural hearing loss was the result of injuries caused by Caisson disease during the Veteran's active duty service.  Dr. H. indicated that this opinion was based on a review of the Veteran's military service records, as well as VA Training Letter 07-04.

While the private opinions arrived at a different conclusion as to the etiology of the Veteran's current right ear hearing loss of the VA examiner in March 2009, the VA examiner in March 2009 VA is not shown to have considered VA Training Letter 07-04 (July 2007), which indicates that repetitive cases of Caisson disease are believed to cause cumulative damage, including hearing loss.  Moreover, the examiner based his opinion solely on the basis that the Veteran's right ear hearing was within normal limits in service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, the Board finds that the private opinions are more probative to the issue at hand, and therefore, service connection for right ear hearing loss is warranted.  

ii.  Sinusitis

In July 1990, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for sinusitis.  In its decision, the RO determined that there was no current evidence of chronic sinusitis.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Moreover, no additional evidence was received within the appeal period.  38 C.F.R. § 3.156.  In July 2008, the Veteran filed the present claim to reopen the issue of entitlement to service connection for sinusitis.  

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence includes a July 2009 private treatment report, which noted the Veteran's reported history of chronic sinusitis secondary to Caisson's disease.  The physician also noted that he had prescribed the Veteran Augmentin and Ceftin earlier that same year, and that these are the only two antibiotics that actually work for the Veteran.  The report then concluded with a diagnosis of chronic sinusitis.   McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

This new evidence, when considered with the old evidence of record, triggers VA's duty to assist in this case.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the claim for entitlement to service connection for sinusitis is reopened.  


ORDER

Service connection for a right shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, is granted.

Service connection for a left shoulder disability, diagnosed as traumatic arthritis, status post shoulder hemiarthroplasty, is granted.

Service connection for a lumbar spine disability, diagnosed as multilevel degenerative disk disease of the lumbar spine, is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for sinusitis is reopened, and service connection for right ear hearing loss is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for sinusitis is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for sinusitis.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A July 2009 private treatment report concluded with a diagnosis of chronic sinusitis.  Thus, the Veteran is shown currently have chronic sinusitis during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Although the private examiner provided the Veteran's reported history of chronic sinusitis secondary to Caisson's disease from Dr. M.H.M., the examiner did not comment upon this finding in conjunction with his findings.  The evidence of record does not include a report from Dr. M.H.M. corroborating this history with regard to the Veteran's current chronic sinusitis.  Under these circumstances, the Board finds that additional development, to include an opinion if necessary, is required to determine whether the Veteran's current sinusitis was incurred in or aggravated during the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for sinusitis, to include any and all treatment records and/or opinions from any healthcare practitioner who have treated his sinusitis, to include Dr. M.H.M. and Dr. G.J.P.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After any additional treatment records and/or etiological opinions have been obtained, if it is determined that an additional opinion as to the etiology and its relationship to the Veteran's military service, to include as due to Caisson's disease, is necessary, the opinion must be obtained in compliance with VA Training Letter 07-04 (July 5, 2007), to include submission to the Director of Compensation and Pension Service for the opinion.  See VA Training Letter 07-04, page 10 (July 5, 2007)

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated on the merits.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

4.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


